The plaintiff in error, Tom Pruitt, was convicted at the December, 1911, term of the district court of Jefferson county on a charge of grand larceny, and his punishment fixed at imprisonment for a year and a day in the state prison at Granite. The appeal was filed in this case on the 6th day of March, 1912, more than a year prior to the date the cause was set for hearing in this court. No brief was filed on behalf of the plaintiff in error and no appearance made for oral argument. No fundamental error appearing from the record, the judgment of the trial court is affirmed. Mandate stayed for thirty days.